       Case 4:21-cv-00563-BRW Document 27 Filed 09/10/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

DAVID A. ANDERSON                                                            PETITIONER

v.                           NO. 4:21-cv-00563 BRW

DEXTER PAYNE, Director of the                                             RESPONDENT
Arkansas Division of Correction

                                        JUDGMENT

      Consistent with the Order entered today, judgment is entered for respondent Dexter Payne.

      IT IS SO ORDERED this 10th day of September, 2021.



                                             Billy Roy Wilson___________________
                                             UNITED STATES DISTRICT JUDGE
